Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 7/8/21 is acknowledged. Applicant elected Group I (claims 1, 3 and 16) and species (a), drawn to a fungal cell having reduced expression of SEQ ID NO:3, without traverse. Claims 2, 4-15, 17-22 and all species (b)-(f) are hereby withdrawn.
 	Applicant must rest assured that once the elected species is found allowable additional species will be searched and examined in compliance with PCT Rule 3.1. 
 	On 7/20/21 the examiner called up the attorney of applicant, Mr. Jason Kuchar to discuss the merits of the case but no reply was received.
Specification
The specification is objected to for reciting hyperlink language (see page 15, line 9). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR 1.57(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 3 and 16) are directed to a genus of fungal cells for recombinant protein expression, wherein said fungal cell either lacks Tda3 or comprising a disrupted endogenous Tda3 gene, wherein said genus is indequately described.
single species. However, instant claims refer to a genus of fungal cells lacking a genus of Tda3 genes or disrupted Tda3 genes. Given the enormity of fungal cell family (see Legner E.F., Univ. California Riverside, Netlinks to families of the Fungi Kingdom, 2020 ), some more information as to which fungal cells comprise Tda3 or homologs thereof, wherein said cells are capable of expressing endogenous or exogenous (or heterologous) recombinant proteins upon deletion or disruption of said gene deems necessary that is lacking in the disclosure. Further, the disclosure also fails to provide any examples of fungal cells which by inherency lack Tda3 gene or homologs thereof but are likely to be utilized for endogenous and exogenous ( or heterologous) gene expression..
Regarding claim 3, the lack of written description is even more emphasized because Vps5P (SEQ ID NO:3) and its coding sequence are from Saccharomyces cerevisiae (a single species) but said claim also recites 50% homologs of SEQ ID NO:3. Therefore, said claim lacks written description because of recitation of the above mentioned genus of fungal cells as well as reciting a broad genus of SEQ ID NO:3 homologs and the disclosure fails to explain which residues in  SEQ ID NO:3 are critical for its function such that the bases coding for said residues will be targeted for Vps5 disruption in said 50% homologs.
Therefore, based on the information provided in the disclosure, one of skill in the art cannot conclude that applicant, at the time of filing, had possession of this invention.
No claim is allowed.
Note:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656